Title: From George Washington to Thomas Mifflin, 19 January 1784
From: Washington, George
To: Mifflin, Thomas

 

Sir
Mount Vernon Janry 19th 1784

In a Letter which I did myself the honor to write to your Excellency, on the 21st of Decr, amongst other matters which were submitted to the consideration of Congress, I mentioned the case of Brigr Genl Michael Jackson, and informed you that having mislaid the papers relative to it, I could only state the facts from my recollection—having now found the original documents I take the liberty to enclose them to Congress, and to submit the case to their decision.
In the beforementioned communication, I believe I also omitted to include Capt. Houdin, (a french Gentleman who has served many years with reputation in the Masstts Line) amongst the Officers who were desirous of being arranged on any Peace Establishment that might be adopted—in that case, I beg leave to mention him as a deserving Officer, and to place him on the same footing with the other Candidates. With great respect I have the honor to be Your Excellencys Most Obedt Servant

Go: Washington

